DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “pre-registering as public services agency pertinent to a private security surveillance network facility administrator's location.” This limitation is unclear with respect to (I) what is being pre-registered? (II) pre- register, means register earlier than something. It is also unclear what the registration occur before of. Further, it is also uncertain where the private security surveillance network facility administrator's location is situated once an administrator does not have a fixed position. Examiner interprets the word administrator as “a person legally vested with the right of administration of an estate.”
Regarding claims 2-4, claims 2-4 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b). They don’t cure the deviancy of the claim rejected under 35 U.S.C. 112(b), and therefore inherit the rejection of the parent claim.
Further, claims 2 and 4 recite the limitation “external access time.” Said limitation is not further defined in the specification, and therefore the aforementioned limitation is vague and indefinite in regard to what type of timer one of ordinary skill in the art would consider an “external access time.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US 2019/0342526 A1), hereinafter referred to as Drako526, in view of Balfour "Building the “Internet of Everything”(IoE) for first responders." 2015 Long Island Systems, Applications and Technology. IEEE, hereinafter referred to as Balfour 
Regarding claim 1, Drako526 discloses exchanging credentials with a facility administrator to enable authentication of each video display device under control of said public services agency (See [0101], [0107] and FIG. 14 - step 1432)
receiving a dedicated time limited (transient) deep link to a virtual machine of a processor core of a server of a private security surveillance network. (See [0058]-temporary links; [0079] and [0080] deep link; and [0106] -virtual machine of a processor core of a server of a private security surveillance network)
 Drako526 does not explicitly disclose pre-registering as public services agency pertinent to a private security surveillance network facility administrator's location.
However, Balfour from the same or similar endeavor of surveillance system discloses pre-registering as public services agency pertinent to a private security surveillance network facility administrator's location (See Section II B - Registration (REG) of all authorized M2M nodes and FIG. 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Drako526 to add the teachings of Balfour as above, in order to provide a quite secure ad-hoc M2M network. (Balfour, Section II B).
Regarding claim 2, Drako526 and Balfour disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako526 discloses the method of claim 1 further comprising:
selecting video display devices to view private security surveillance video streams for a range of time (See [0058] -  video streams and time ranges are selected; [0089] and Fig. 12 - selects among mobile displays 663 665 667; [0068] - selectable first responders )
at external access time begin, transmitting to each selected video display device the dedicated time limited (transient) deep link to a virtual machine of a processor core (See [0058] - at external access time begin, transmitting to each selected video display device the dedicated time limited (transient) deep link to a virtual machine of a processor core (See [0058] - transmitting a temporary links, [0079] - transmit a deep link)
Regarding claim 3, Drako526 and Balfour disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako526 discloses the method of claim 2 further comprising
selecting among a plurality of private security surveillance video streams to set scope for each selected video display device (See [0066] - Selected video streams; [0109])
transmitting from each selected video display device an application programming interface request for a video stream of a private surveillance camera through a dedicated time limited (transient) deep link to a virtual machine of a processor core of a server of a private security surveillance network (See [0081]-[0083]; [0102] -application programming interface (API) ; [0058] - temporary links; [0079] and [0080] deep link; and [0106] -virtual machine of a processor core of a server of a private security surveillance network).
Regarding claim 4, Drako526 and Balfour disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako526 discloses the displaying at each selected video display device at least one video stream of at least one private surveillance camera of at least one private security surveillance network (See [0108]); and,
at external access time end, deleting the dedicated time limited (transient) deep link from storage or earlier when unneeded (See [0058]-temporary links; [0079] and [0080] deep link).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486